FILED IN COURT OF APPEALS
                                                               fAppe?




                                                                                   COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                                        •




4/14/2015                                                   COA Case No. 12-13-00363-CR
Blaylock, Cody Lamont        Tr. Ct. No. 114-1070-10                   PD-0394-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to June 2, 2015. NO FURTHER EXTENSIONS WILL
BE ENTERTAINED. NOTE: Petition For Discretionary Review must be filed with
The Court of Criminal Appeals.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *